Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art discloses or suggests inter alia: An electrical connector and method of making said electrical connector comprising: an insulative housing including a base extending in a longitudinal direction, and a mating tongue extending from the base in a front-to-back direction perpendicular to the longitudinal direction, the mating tongue defines two mating surfaces opposite to each other in a vertical direction perpendicular to both the longitudinal direction and the front-to-back direction; a plurality of passageways formed in the housing and exposed in the mating surfaces in the vertical direction; and a plurality of contacts retained in the housing with corresponding front contacting sections exposed upon the mating surfaces, respectively, said contacts including a plurality of differential-pair signal contacts and a plurality of grounding contacts alternately arranged with each other along the longitudinal direction; wherein a plurality of metallic wiping pieces is integrally formed within the corresponding passageways of the housing, respectively, via an insert-molding process at a front edge region of the mating tongue, and each metallic wiping piece is exposed to an exterior in the vertical direction, and located in front of and spaced, with a tiny gap along the front-to-back direction, from the contacting section of the corresponding differential-pair signal contact which shares the same passageway with the metallic wiping piece. The closest prior art is to Hsu et al. (9,520,680) which disclose a similar type of electrical connector.  However, Hsu et al. lacks to disclose or suggest at least the limitation of a plurality of metallic wiping pieces is integrally formed within the corresponding passageways of the housing, respectively, via an insert-molding process at a front edge region of the mating tongue, and each metallic wiping piece is exposed to an exterior in the vertical direction, and located in front of and spaced, with a tiny gap along the front-to-back direction, from the contacting section of the corresponding differential-pair signal contact which shares the same passageway with the metallic wiping piece.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/KHIEM M NGUYEN/                                                                                              Primary Examiner, Art Unit 2831